           Case 7:17-cr-00505-VB Document 383 Filed 05/15/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------x
UNITED STATES OF AMERICA                              :
                                                      :       ORDER
v.                                                    :
                                                      :       S1 17 CR 505-18 (VB)
KEENAN WATTS,                                         :
                                    Defendant.        :
------------------------------------------------------x

        In an undated submission entitled “emergency motion for compassionate release,”

received by the Court on May 12, 2020, and in a letter dated May 7, 2020 (both of which will be

separately docketed), defendant Keenan Watts moves for a reduction of sentence pursuant to 18

U.S.C. §§ 3582(c)(1)(A)(i) and 3624(c). 1

        Section 3624(c). The Court has no authority under Section 3624(c) to order the early

release of a sentenced defendant. See, e.g., United States v. Ogarro, 2020 WL 1876300, at *6

(S.D.N.Y. Apr. 14, 2020); United States v. Rodriguez, 2020 WL 1866040, at *4 (S.D.N.Y. Apr.

14, 2020). Accordingly, to the extent the motion seeks any relief under Section 3624(c), the

motion is DENIED. Defendant may wish to address any request under that statute to the Warden

at his facility and/or to the Bureau of Prisons.

        Section 3582(c)(1)(A)(i). Section 3582(c)(1)(A)(i) authorizes the Court to reduce a term

of imprisonment previously imposed for “extraordinary and compelling reasons.” However, the

statute contains an explicit exhaustion requirement that must be complied with prior to the filing

of such a motion: “[T]he court, upon motion of the Director of the Bureau of Prisons, or upon

motion of the defendant after the defendant has fully exhausted all administrative rights to appeal




1
       Defendant’s submissions also invoke 18 U.S.C. § 4205(g). That statute, which has been
repealed, applies only to defendants who committed their offense prior to November 1, 1987,
and therefore does not apply in this case.
                                                          1
          Case 7:17-cr-00505-VB Document 383 Filed 05/15/20 Page 2 of 2



a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30

days from the receipt of such a request by the warden of the defendant’s facility, whichever is

earlier, may reduce the term of imprisonment . . . if it finds that . . . extraordinary and compelling

reasons warrant such a reduction.”

       Defendant does not claim he made any effort to exhaust his administrative remedies

under Section 3582(c)(1)(A) prior to submitting the instant motion. The Court does not have the

power to waive that requirement. See, e.g., United States v. Ogarro, 2020 WL 1876300, at *3-5;

United States v. Roberts, 2020 WL 1700032, at *2 (S.D.N.Y. Apr. 8, 2020).

       By May 22, 2020, the government shall advise the Court in writing whether it is willing

to waive Section 3582(c)(1)(A)’s exhaustion requirement in this case. If the government is not

willing to waive, the Court will deny the Section 3582(c)(1)(A)(i) motion without prejudice to

re-filing after the exhaustion requirement has been satisfied.

       Chambers will mail a copy of this Order to defendant at the following address:

       Keenan Watts
       Reg. No. 79444-054
       FCI Schuylkill
       P.O. Box 759
       Minersville, PA 17954-0759

Dated: May 15, 2020
       White Plains, NY
                                               SO ORDERED:



                                               ____________________________
                                               Vincent L. Briccetti
                                               United States District Judge




                                                  2
